Title: From Hannah Phillips Cushing to Abigail Smith Adams, 29 December 1810
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



Scituate December 29th. 1810.

I ought to have written ere this to you, my valluable Friend, to have expressed the heart felt gratification I have derived from reading your sympathetic letters. They have proved a balm to my wounded bosom. But many calls & duties devoled up-on me of late unknown before, & I have hetherto written only on business. Your claims are first on the list of friendship, yes my Friend every tribute paid to my departed Husban is a cordial to me, & I ever shall venerate Judge Davis for his, as well as in account of the high esteem my Friend had for him.
I desire not to open my lips by way of complaining, but to confess that surely the loving kindness of the Lord hath followed me all my days, from the dawn of my existence to this moment. In first granting me such blessed Parents. Our dear Mother was one of the most tender & affectionate Parents that children could have, It is true She was taken from us in our youthfull days, I being the elder sister, & only fourteen years old, just at an age when Girls stand most in need of counsill, & instruction, But her excellent precepts, & example remained, & also our good Father, who endeavoured to supply her loss, whose valuable life was preserved to us for two years after I had a Friend who supplied the place of every relative. That blessed Friend was continued to me as long as a residence on earth could be desirable to him, as the remainder of his days must have been labour & sorrow; & although my tears some times drop on my pillow, yet they are not repining ones, & I find such a void whereever I am, as no human being can supply. I am not permitted to be sorrowful upon revisiting any place for the first time, without that Friend who was always with me, for the consoling thought always comes to my aid that he is much happier than he ever was when on earth, & my only desire now is to live such a life as to be Judged fit society for him & other blessed Friends when I am called out of time. The links in chain which bind me to earth are greatly diminished, & the most powerful one has recently been broken, but they all serve as  a stimulation for Heaven; & as my temporal comforts decreas, I must lean more firmly on the rock of ages for support. There is the sure anchor of hope to rest upon for safety.
31st. Since writing the above I have heard of the departure of my much loved friend Mrs Sumner. The low state I left her in, & the frequent information since left but little hope for me to build upon for her recovery, & I had endeavoured to prepare my mind for this last afflictive stroke. When I reflect upon the many weeks we have passed pleasantly together, on the Circuits, in this State, as well as the many sabbath days we spent of pure enjoyment at Roxbury, when her best Friend, & mine, were associated on the Bench’ I think my affection for her is almost as strong as it is for you my early friend. Those delightful scenes have passed away & you & I my Friend are passing away also. Such reflections admonish me to scrutinize my past life, in so doing my conscience does not accuse me of one base action, but I have ever been prone to many foibles, & imperfections to this moment, which require the mantle of love to be drawn over them, & I am sure it has always been done by you my Friend I fervantly beseech The Almighty searcher of all hearts to purify me in the atonement of our blessed Redeemer, & so render me a fit companion for your society, together with other saints, & angles in his Heavenly kingdom, when time shall be no more with us.
Mrs Emily Phillips, left us four weeks since for Boston, Mr Aylwin came for her, & the weather proved so unfavorable, they were obliged to ride with despatch which deprived her of the pleasure of seeing you. Martha Phillips went there a fortnight ago to pass a week, & has not returned. Her Mother is with us, so that I have the happiness of having three dear Sisters with me; & may I be very grateful.
Jany 4th. 1811.
You will be surprised my dear Friend to find this letter closed in Boston. The great desire, I have to be with my young afflicted Friends, induced me to return with my Nephew Charles Aylwin, who visited us after an absence of five years.
I have not yet seen the dear Girls, but am going immediately to pass some days with them. Mary Cushing, & Emily Phillips, have been there day & night. When I shall return I know not, but hope to have the satisfaction of spending a little time with you & yours when I do. We have been much gratified with Mr Adams Lectures, & our thanks are due for them. Be so good as to present my best regards to him, & Mrs Adams, when you write.
With affectionate regards to each member of the Family, I / conclude your Afflicted

H Cushing